         Case 3:19-cv-01124-MPS Document 164 Filed 07/15/20 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT
__________________________________________
                                           )
McCARTER & ENGLISH, LLP                   )
      Plaintiff,                           )
                                           ) CIVIL ACTION CASE NO.
      VS.                                  ) 3:19-CV-01124 (MPS)
                                           )
JARROW FORMULAS, INC.                     )
      Defendant.                           )
__________________________________________)  JULY 15, 2020


                      DEFENDANT/COUNTERCLAIM-PLAINTIFF
                            JARROW FORMULAS, INC.’S
                     MOTION FOR PARTIAL SUMMARY JUDGMENT

    Defendant/Counterclaim plaintiff Jarrow Formulas, Inc.’s (“JFI”) hereby moves, pursuant to

Rule 56 of the Federal Rules of Civil Procedure and Local Civil Rule 56, for a partial summary

judgment on its Amended Counterclaims filed in this case, on the basis that, as further set forth

in the Local Civil Rule 56(a)(1) Statement of Undisputed Material Facts, Memorandum of Law,

and supporting exhibits filed herewith, there are no material facts in dispute as to the following:

        Count 3: Plaintiff McCarter & English, LLP breached its fiduciary duties to JFI.

        Counts 5 and 6: Plaintiff McCarter & English, LLP made repeated material

misrepresentations to JFI in connection with its fee billing and collection practices.

        Count 7: Plaintiff McCarter & English, LLP violated the Connecticut Unfair Trade

Practices Act (“CUTPA”) in connection with the entrepreneurial aspects of practicing law, in

particular its billing and collection practices.




                                              Page 1 of 3
 Case 3:19-cv-01124-MPS Document 164 Filed 07/15/20 Page 2 of 3




WHEREFORE, JFI respectfully prays that its motion be granted.


                                   Respectfully submitted,
                                   DEFENDANT/COUNTERCLAIM-PLAINTIFF,
                                   JARROW FORMULAS, INC.

                                     /s/ Jeffrey J. Tinley (ct00765)
                                By_________________________
                                  Jeffrey J. Tinley
                                  Tinley, Renehan & Dost, LLP
                                  255 Bank Street ~ Suite 2-A
                                  Waterbury, CT 06702
                                  Telephone: 203-596-9030
                                  Facsimile: 203-596-9036
                                  Federal Bar No.: ct00765
                                  E-Mail: jtinley@tnrdlaw.com




                                 Page 2 of 3
        Case 3:19-cv-01124-MPS Document 164 Filed 07/15/20 Page 3 of 3




                                      CERTIFICATION

        I hereby certify that on July 15, 2020, a copy of the foregoing Defendant Jarrow Formulas,
Inc.’s Motion for Partial Summary Judgment was filed electronically and served by mail on anyone
unable to accept electronic filing. Notice of this filing will be sent by e-mail to all parties by
operation of the court’s electronic filing system or by mail to anyone unable to accept electronic
filing as indicated on the Notice of Electronic Filing. Parties may access this filing through the
court’s CM/ECF system.



                                                      /s/ Jeffrey J. Tinley (ct00765)
                                                    _________________________
                                                    Jeffrey J. Tinley
                                                    Tinley, Renehan & Dost, LLP
                                                    255 Bank Street ~ Suite 2-A
                                                    Waterbury, CT 06702
                                                    Telephone: 203-596-9030
                                                    Facsimile: 203-596-9036
                                                    Federal Bar No.: ct00765
                                                    E-Mail: jtinley@tnrdlaw.com




                                          Page 3 of 3
